Citation Nr: 0417531	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, with diabetic retinopathy, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for polyneuropathy of 
the left lower extremity, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for polyneuropathy of 
the right lower extremity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1946, 
and from January 1947 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  A June 2002 RO decision granted service 
connection for diabetes mellitus, type II, with peripheral 
neuropathy of the legs/feet and diabetic retinopathy, and 
assigned a 20 percent evaluation.  A September 2002 
evaluation assigned 2 separate 10 percent evaluations for the 
polyneuropathy of the right and left lower extremities, and 
continued the 20 percent evaluation for diabetes mellitus, 
type II, with diabetic retinopathy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An October 2001 letter to the veteran advised him regarding 
the Veterans Claims Assistance Act of 2000, as it applied to 
his claim for service connection.  May 2002 and May 2003 VA 
eye examinations reflect that the veteran has diabetic 
retinopathy, but it is unclear what visual symptoms, if any, 
are related thereto.

Accordingly, the appeal is REMANDED for the following:

1.  All notice obligations under the 
Veterans Claims Assistance Act of 2000 
must be satisfied for each of the 
increased rating claims addressed herein.

2.  Contact the veteran and request that 
he provide the names and addresses of all 
VA and private healthcare providers that 
have treated him for his diabetes 
mellitus, diabetic retinopathy, and 
polyneuropathy of the lower extremities 
since September 2001.  After obtaining 
any necessary releases contact the 
identified healthcare providers and 
request copies of all treatment records 
relating to treatment of diabetes 
mellitus, diabetic retinopathy, and 
polyneuropathy of the lower extremities 
since September 2001.  

3.  The veteran should be afforded a VA 
examination, including eye examination, 
to determine the nature and extent of his 
service-connected diabetes mellitus, type 
II, with diabetic retinopathy.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to identify all symptoms 
related to diabetes mellitus, type II, 
with diabetic retinopathy.  The eye 
examiner is requested to identify what 
symptoms, i.e., visual acuity or visual 
field loss, are related to the diabetic 
retinopathy.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
polyneuropathy of the lower extremities.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to identify all 
findings with respect to polyneuropathy 
of the lower extremities, including 
indicating the degree of polyneuropathy 
as mild, moderate, severe, or as 
resulting in complete paralysis.  

5.  Then, the issues on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, and be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




